United States Court of Appeals
                        For the First Circuit


No. 08-1900

                    UNITED STATES OF AMERICA,

                              Appellee,

                                 v.

                         LUIS ROSADO-PÉREZ,

                        Defendant, Appellant.


Nos. 08-2164, 08-2166

                    UNITED STATES OF AMERICA,

                              Appellee,

                                 v.

                        MARCOS RIVERA-PEREZ,

                        Defendant, Appellant.




No. 08-2181

                    UNITED STATES OF AMERICA,

                              Appellee,

                                 v.

                    EMANUEL RIVERA MALDONADO,

                        Defendant, Appellant.
No. 08-2183

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                  JUAN CARLOS TORRES-RODRIGUEZ,

                      Defendant, Appellant.


                          ERRATA SHEET

     The opinion of this Court issued on May 14, 2010, is amended
as follows:

     On page 9, line 13, "2008" is changed to "2006".

     On page 10, line 18, "2008" is changed to "2006".